Citation Nr: 1811005	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  12-33 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, type I.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to September 2007 and July 2011 to December 2011.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Board notes that rating decisions were issued in November 2014 and January 2017 denying the Veteran's request to re-open his claim.  However, the Veteran perfected his appeal by submitting a timely Form 9 in October 2012 and therefore, the February 2010 decision never became final.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has been diagnosed with diabetes mellitus type I and he contends that his symptoms began during his deployment in Afghanistan.  At the time of his diagnosis in March 2009, he reported the he had polyuria, weight loss, and lethargy for the past year.  The treatment record notes that it was explained to the Veteran that he had a history of diabetes and the Veteran appeared surprised at the news.  Other medical notes indicate diabetes may have manifested in 2007 or November 2008.  2/19/2010 CAPRI at 12; 10/25/2010 NOD; 10/31/2016 CAPRI, at 65, 94.

In October 2016, the Veteran submitted vaccination records and asserted that he believed that his diabetes was linked to anthrax vaccinations he received in-service based on congressional hearings.  10/13/2016 VA 21-4138 Statement in Support of Claim.

The Board observes that the Veteran has not been provided a VA examination and finds that one would assist in the adjudication of this issue and the Veteran's representative argued for one in a December 2016 appellate brief.  The Board agrees that an examination and opinion is need prior to adjudication of this issue.  Indeed, as the current evidence shows that the Veteran has a current disability which may have had an earlier onset than has been considered, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his diabetes mellitus, type I.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any outstanding VA treatment records and attempt to obtain complete service treatment records.  All efforts to obtain the records should be associated with the claims file.

2. After completing the above, schedule the Veteran for an appropriate VA examination to determine the etiology of his diabetes mellitus, type I.  The examiner should provide opinions addressing whether:

a. It is at least as likely as not (a 50 percent probability or more) that the Veteran's diabetes mellitus, type I, had its onset in and/or is otherwise etiologically related to such service, or manifested within one year of service?

b. It is at least as likely as not (a 50 percent probability or more) that the Veteran's diabetes mellitus, type I, was caused by the anthrax vaccine he received in-service?

The examiner is to provide a comprehensive rationale for each opinion provided.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

3. After completion of the above actions, readjudicate the issues on appeal.  If any benefit sought remains denied, then furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


